 

 

_ FILED
U.S. US TRiCT COURT
IN THE UNITED STATES DISTRICT couRT FORO 4AM DIV.

SOUTHERN DISTRICT OF GEORGJ

AUGUSTA DIVISION DAPR ~6 ANTI: ky

KEVIN SCHULTZ, * CLERK) Hock,
* SO. DIST. OF GA.
Plaintiff, *
*
v. * cv 119-140
*
THE PRUDENTIAL INSURANCE *
COMPANY OF AMERICA, *
*
Defendant. *
ORDER

Before the Court is the Parties’ stipulation of dismissal
with prejudice. (Doc. 15.) All parties signed the stipulation.
Upon due consideration, the Court finds dismissal appropriate
pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (ii).

IT IS THEREFORE ORDERED that this matter is DISMISSED WITH
PREJUDICE. The Clerk is DIRECTED to TERMINATE all motions, if
any, and CLOSE this case. Each party shall bear its own costs,
fees, and expenses.

ORDER ENTERED at Augusta, Georgia, this bP rcay of April,

Be

ANDZe” HALL,/CHIEF JUDGE
D/STATES DISTRICT COURT
OUTHERN DISTRICT OF GEORGIA

2020.

  

 

   

 
